DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the insulated layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (US Patent No. 6,763,887) in view of Hall et al. (US Patent Application Publication No. 2008/0003856).
In reference to claim 1, Boyadjieff discloses a connector 36, comprising:
an elongate and conductive spine 45 (col. 4, lines 41-45) having opposed first and second ends (Fig. 2);
a first contact assembly 50 that conductively engages the spine 45 adjacent its first end, extends radially therefrom and is arranged peripherally thereabout (Figs. 2 and 4B);
a second contact assembly 52  that conductively engages the spine 45 adjacent its second end, extends radially therefrom and are arranged peripherally thereabout (Figs. 2 and 4B); and
a rigid nonconductive stop element 38 supported by the spine 45 intermediate its first and second ends (Fig .2).
Boyadjieff fails to disclose that the contact assemblies 50 and 52 comprise a plurality of bristles.  
Hall discloses that a contact assembly 501 can be formed as a plurality of bristles 504 (Fig. 6, par. 0060).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the contact assemblies as a plurality of bristles as it amounts to a substitution of equivalent structures to perform the same function, which is in this case to extend into contact with a structure extending around the connector.

In reference to claim 5, Boyadjieff discloses that the conductive assemblies 50 and 52 each have a looped shape (Fig. 2).
In reference to claim 6, Boyadjieff fails to disclose the material from which the conductive assemblies are made.  However, the examiner takes Official Notice that brass, bronze, copper, aluminum, and silver are well known in the art to function as conductive materials.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use any of the listed conductive materials as selection of a known material based on its suitability for its intended use is an obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

In reference to claim 8, Boyadjieff discloses a kit, comprising:
the connector of claim 1 (see above); and
a hollow pipe section 12 having an inner bore 24 (Fig. 1) extending therethrough, the pipe section 12 having an outer conductive path (Fig. 2, the portion of pipe 12 outside of insulation 24) and an inner conductive path 30, the inner conductive path 30 insulated from the outer conductive path (Fig. 2, by insulation 28) and exposed to at least a portion  (Fig. 2, the portion uncovered by insulation 32) of the inner bore;
in which each contact assembly 20 and 52 has a free end and is sized to engage the inner conductive path 30 at that free end (Fig. 2).
In reference to claim 9, Boyadjieff discloses that the outer and inner conductive paths each comprise a metal tube (col. 2, lines 4-18), and in which the insulated layer 28 or 32 comprises a nonconductive tube (col. 4, lines 4-9).

In reference to claim 11, Boyadjieff fails to disclose the material from which the inner conductive path is made.  However, the examiner takes Official Notice that brass is well known in the art to function a conductive material.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use brass as selection of a known material based on its suitability for its intended use is an obvious design choice.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

In reference to claim 12, Boyadjieff discloses a system, comprising:
the kit of claim 8 (see above), in which the connector 36 is at least partially received within the pipe section 1 (Fig. 2),
In reference to claim 13, Boyadjieff discloses that the pipe section 12 further comprises:
an annular shoulder (Fig. 2, around gap 34) formed in the walls defining the inner bore 24.

In reference to claim 14, Boyadjieff discloses the kit of claim 13, in which the connector 36 is installed within the pipe section 12 such that the first contact assembly 50 engages the inner conductive path 30 and the stop element 38 engages the annular shoulder (Fig. 2).

In reference to claim 17, Boyadjieff discloses that the connector 36 is one of a plurality of identical connectors, and in which the pipe section 12 is one of a plurality of identical pipe sections 22 (Fig. 1, col. 1, lines 43-51).

.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyadjieff (US Patent No. 6,763,887) in view of Hall et al. (US Patent Application Publication No. 2008/0003856) as applied to claim 18 above, and further in view of Chau (US Patent Application Publication No. 2003/0075319).
In reference to claim 19, Boyadjieff fails to disclose horizontal boring machine supported on a ground surface and operatively engaging the first end of the drill string; and a boring tool operatively engaging the second end of the drill string.
Chau discloses that a drill string 26 with a connector 100 can be disposed between a horizontal boring machine 18 and  a boring tool 30 (Fig. 1).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to dispose the system of Boyadjieff into a drill string disposed between a horizontal boring machine and a drill bit so that a horizontal bore can be drilled.
In reference to claim 20, Chau discloses a beacon 44/46 (par. 0006) configured to communicate with an adjacent connector (par. 0063, Fig. 2, via conductor 112).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include a beacon in the drill string so that a surface locator 70 (Fig. 1) can be used to determine the location of the drill bit.

Allowable Subject Matter
s 3, 4, 7, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Loh (US Patent Application Publication No. 2017/0298697), Jenne et al. (US Patent Application Publication No. 2015/0275626), and Boyle et al. (US Patent Application Publication No. 2005/0087368) all disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



9/30/21